Citation Nr: 1241690	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia with mild degenerative changes also claimed as secondary to the service connected right knee patellofemoral syndrome and chondromalacia disability.  

2.  Entitlement to an increased rating for right knee patellofemoral syndrome and chondromalacia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to an increased rating for right knee patellofemoral syndrome and chondromalacia rated as 10 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left knee chondromalacia with mild degenerative changes is attributable to service.  


CONCLUSION OF LAW

Left knee chondromalacia with mild degenerative changes was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012). 

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability.  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.  The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006.  As the amendment is restrictive, it is to be applied prospectively; it is for application in the present claim. 

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat. 

The Veteran has appealed the denial of service connection for left knee chondromalacia with mild degenerative changes.  In weighing the positive and negative evidence, the Board finds in favor of the claim.  In this regard, the Veteran has reported a history of in-service knee problems that persisted and worsened after service.  The Veteran is competent to report knee manifestations.  Layno v. Brown, 6 Vet. App. 465 (1994).  She has also presented credible statements.  

Service treatment records show that the Veteran reported painful joints in August 1985.  Dull aches in the knees exacerbated by cold weather were noted in March 1986.  Mild tenderness of both patellae and an impression of arthritis of the knees were noted in March 1986.  She complained of joint pain in the knees in July 1986.  An impression of arthritis was provided.  The Veteran described knee aches of a two-year duration which was worse in cold weather in December 1987.  An assessment of diffuse arthralgia was rendered.  In December 1993, it was noted that she had some soreness in the knees on occasion. 

In May 2001, the Veteran reported problems with her knees for several years, going back to her tour of duty.  Early patellofemoral arthritis and patellar maltracking was diagnosed.  Left knee chondromalacia was diagnosed in July 2009.  In an August 2009 addendum, the VA examiner opined that it was a matter of mere medical speculation to try to attribute the Veteran's knee pain, chondromalacia and patellofemoral arthritis to her service.  

When examined in October 2009, the Veteran reported having occasional left knee pain in 1983 around the same time she started having right knee pain.  The right knee pain progressed and became painful over time while the left knee was less noticeable in that she had episodic on and off pain she reported.  She related, however, that her left knee was now getting progressively worse especially over the last 18-24 months.  Left knee patellofemoral arthritis, very mild, was diagnosed.  The VA examiner found that given the history provided by the Veteran it was evident that the Veteran's condition started at the same as her right knee.  Her right knee, therefore, could not have caused her left knee disorder, the examiner stated.  The examiner further stated that the Veteran was never concerned about her left knee because her right knee was always more painful.

The Veteran's statements in conjunction with the October 2009 VA examiner's opinion are persuasive.  Again, the Veteran has rendered competent and credible testimony regarding in-service knee manifestations and continuity of symptomatology, and the VA examiner has found that the Veteran's condition started at the same time as her right knee disorder which is service connected.  As such, although the July 2009 VA examiner opined that it was a matter of mere medical speculation to try to attribute the Veteran's knee pain, chondromalacia and patellofemoral arthritis to her service, the evidence supports the claim for service connection for a left knee disability. 

When the record is reviewed as a whole, the evidence supports the claim.  Accordingly, service connection for left knee chondromalacia with mild degenerative changes is granted. 


ORDER

Service connection for left knee chondromalacia with mild degenerative changes is granted.  


REMAND

The Veteran has appealed the denial of an increased rating for right knee patellofemoral syndrome and chondromalacia rated as 10 percent disabling.  In relation to her claim for an increased rating, the Veteran was afforded VA examinations in March 2009 and July 2009.  During the March 2009 examination, the VA examiner found that it was conceivable that pain could further limit the Veteran's function; however, it was not feasible to attempt to express any of this in terms of additional limitation of motion as such matters cannot be determined with any degree of medical certainty.  In the July 2009 VA examination, the VA examiner found that it was certainly feasible that the Veteran could have increasing pain and some loss in range of motion, especially with activity.  The examiner, however, did not discuss to what degree she may be limited by any DeLuca v. Brown, 8 Vet. App. 202 (1995), factors.  The Board finds that the VA examinations do not adequately address the Deluca factors and that such should be addressed on remand.  

Furthermore, in February 2010, the Veteran indicated that her condition had worsened since her last VA examination.  She asserts that she has had several injections since that time.  She also reported instability, pain and swelling, and functional impairment caused by her disability.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, the Veteran has indicated a worsening of her right knee disability since her last examination, as such another examination is warranted to properly adjudicate the claim.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of her right knee disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at what degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion(s) expressed. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


